Case 0:20-cv-61007-AHS Document 77 Entered on FLSD Docket 08/23/2021 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
   SOUTH BROWARD HOSPITAL                             :
   DISTRICT, D/B/A/ MEMORIAL                          :
   HEALTHCARE SYSTEM,                                 :
   on its own behalf and on behalf of other           :    CASE NO. 0:20-cv-61007-
   similarly situated healthcare facilities,          :    SINGHAL/VALLE
                                                      :
               Plaintiff,                             :
                                                      :
   ELAP SERVICES, LLC and GROUP &                     :
   PENSION ADMINISTRATORS, INC.,                      :
                                                      :
               Defendants.                            :
  __________________________________________/

       UNOPPOSED MOTION FOR WITHDRAWAL OF GERA R. PEOPLES, ESQ. AS
                       COUNSEL FOR DEFENDANTS

           Pursuant to S.D. Fla. Local Rule 11.1(d)(3), Defendants ELAP Services, LLC and Group

  & Pension Administrators, Inc. (“Defendants”), file this motion for withdrawal of Gera R. Peoples,

  Esq., as counsel of record for Defendants. In support thereof, Defendants state:

           1.         On June 26, 2020, Mr. Peoples appeared as one of the attorneys for Defendants in

  this action. (ECF No. 13).

           2.         Mr. Peoples has resigned from his employment at Akerman LLP effective

  Wednesday, August 4, 2021. Defendants thus file this Motion on his behalf, seeking leave of the

  Court for Mr. Peoples to withdraw from representation of Defendants in this action.

           3.         Defendants will continue to be represented in this action by Irene Bassel Frick, Esq.

  with Akerman LLP as well as Patrick M. Emery, Esq., Kris Alderman, Esq., Irene Oria, Esq., and

  Robert T. Wright Esq. with FisherBroyles, LLP.

           4.         Pursuant to Local Rule 11.1(d)(3), undersigned counsel certifies that notice to

  Defendants and Plaintiff’s counsel of Mr. Peoples’ withdrawal as counsel for Defendants was

  provided.


  59598635;1
Case 0:20-cv-61007-AHS Document 77 Entered on FLSD Docket 08/23/2021 Page 2 of 2




           5.       As Defendants continue to have representation in this matter by Ms. Frick, Mr.

  Emery, Mr. Alderman, Ms. Oria, and Mr. Wright, the withdrawal of Mr. Peoples will neither

  prejudice any party nor cause any delay.

               WHEREFORE, Defendants ELAP Services, LLC and Group & Pension Administrators,

  Inc., respectfully request that the Court enter an order granting Gera R. Peoples, Esq. leave to

  withdraw as counsel, and for such further relief as the Court deems just and proper.

                             LOCAL RULE 7.1(a)(3) CERTIFICATION

           The undersigned hereby certifies that Defendants’ counsel conferred with Plaintiff’s

  counsel with regards to this Motion, and Plaintiff’s counsel confirmed that Plaintiff has no

  opposition to this Motion.

           Dated: August 23, 2021.                 Respectfully submitted,

                                                    AKERMAN LLP

                                                    /s/ Irene Bassel Frick
                                                    Irene Bassel Frick, Esq.
                                                    FL Bar No.: 0158739
                                                    Gera R. Peoples, Esq.
                                                    FL Bar No. 450022
                                                    401 E. Jackson Street, Suite 1700
                                                    Tampa, FL 33602-5250
                                                    Phone: (813) 223-7333
                                                    Fax: (813) 223-2837
                                                    irene.basselfrick@akerman.com
                                                    gera.peoples@akerman.com
                                                     Counsel for Defendants ELAP Services, LLC
                                                      and Group & Pension Administrators, Inc.




                                                     2
  59598635;1
